Batchelder, J.,
dissenting: I would hold that the trial judge properly suppressed the 2.29 ounces of marijuana seized from the *198defendant’s premises which resulted in this prosecution. As the trial judge pointed out, there is not one whit of evidence in the record to explain why the police could not have waited the twenty minutes it took for the search warrant to arrive at the defendant’s apartment. Apart from any constitutional concerns involving the search, common sense dictates that the more prudent rule to follow is for the officers to have the warrant in hand before seeking or forcing an entry, thereby lessening rather than exacerbating the tension likely to come into play between the police and the person whose property is about to be seized. The majority acknowledges that, in circumstances where the homeowner might aggressively challenge the search, prudence would suggest this approach. One is left to wonder, however, how the police are to know beforehand which situations might become confrontational and which might not.
There are other practical concerns worth mentioning in cases where an entry is sought on the strength of an outstanding warrant not in hand at the place to be entered. The issuing magistrate may modify the scope of the search to be conducted from what was sought. The courier or officer bringing the warrant to the scene may be diverted by reason of more pressing requirements, thereby leaving the officers at the scene warrantless at the conclusion of the search. There are undoubtedly many other similar situations depending on the circumstances of each case.
The trial judge also properly points out that the rights of those protected by the New Hampshire Constitution have been held to be more expansive than those protected by the United States Constitution in areas of search and seizure. See State v. Koppel, 127 N.H. 286, 291, 499 A.2d 977, 979-80 (1985); State v. Settle, 122 N.H. 214, 217-18, 447 A.2d 1284, 1285-86 (1982). Accordingly, we are not bound by any federal authorities including the Federal Rules of Criminal Procedure unless, of course, the federal guarantees of liberty are interpreted to provide greater protection than ours.
The argument that the precise language of RSA 595-A:5 (1986) somehow suggests that the legislature has relieved the State from having the warrant in hand at the outset comes to nothing. A review of the language in question is equally supportive of the view that the legislature contemplated the presence of the warrant at the outset and merely wished to make certain that at the completion of the seizure a copy of the warrant coupled with a receipt of the property seized be left with the appropriate person. On this issue the State seeks to buttress its argument by making an analogy to the statutory law of arrest. It asserts that a warrant-in-hand “requirement in the *199search warrant context would seem to be at odds with the law attendant to the execution of arrest warrants. RSA 594:9 (1986) allows a police officer to effect a lawful arrest pursuant to an arrest warrant, although the officer does not have the warrant in his possession.” This argument also fails and in the process dilutes the original premise. The inclusion of specific statutory language making reference to a peace officer effecting an arrest without the arrest warrant in hand strongly implies that in the ordinary course the warrant is in fact in hand at the time of arrest. The arrest of human beings, who by their nature are, to say the least, highly mobile creatures, is a far different state of affairs than the search of premises that are under heavy surveillance without a shred of evidence that the attendant circumstances are exigent. The failure of the legislature to include similar language in the search and seizure statute is strong evidence to me that the presence of the search warrant in hand at the outset of the entry and search is assumed by the legislature to be standard practice not requiring a saving clause.
Where I fundamentally disagree with the majority is in its choice of what assumption accompanies article 19’s silence on the question of whether the physical presence of a warrant is required contemporaneous with a search pursuant to that warrant. The majority assumes that even where a warrant is required for a search to be constitutionally valid, presence of the actual warrant is not required. I, on the other hand, assume that in the absence of a strong justification, such as exigency, for dispensing with the warrant, the constitution contemplates that the warrant will be in the possession of the searching officer prior to commencing the search. In my view, this assumption serves to guarantee implementation of the constitutional requirement that the search warrant contain “a special designation of the persons or objects of search, arrest, or seizure.” N.H. Const. pt. I, art. 19. This particularity requirement was a response to “the objectionable eighteenth century practice that invested the executive officer, not a magistrate, with discretion to determine the scope of the search, and thus to engage in a general, exploratory rummaging in a person’s belongings.” State v. Tucker, 133 N.H. 204, 206, 575 A.2d 810, 812 (1990) (citation and quotation omitted). It would be difficult to give effect to the particularity requirement if the searching officers did not possess at the time of the search a roadmap clearly delimiting the locations and objects of a permissible search. Indeed, according to the United States Supreme Court and in language we have quoted approvingly, “[i]t is enough if the description is such that the officer with a search warrant can with reasonable *200effort ascertain and identify the place intended.” Steele v. United States No. 1, 267 U.S. 498, 503 (1925) (emphasis added), quoted in State v. Moreau, 113 N.H. 303, 308, 306 A.2d 764, 767 (1973). I believe that this language contemplates that the particularity requirement, once met within the four corners of the warrant, will ordinarily be effectuated by actual reference to the warrant during the search.
The majority states that because our constitution does not forbid warrantless searches, it therefore does not require the physical presence of a warrant where one has been issued. Warrantless searches, of course, are the exception, not the rule; they are “per se unreasonable and illegal, unless ... made pursuant to one of a few recognized exceptions.” State v. Santana, 133 N.H. 798, 803, 586 A.2d 77, 80 (1991) (quotation omitted). It is for the State to demonstrate that necessity justified the officer’s dispensing with a warrant. See State v. Murray, 135 N.H. 369, 374, 605 A.2d 676, 679 (1992). I can find no principled way to distinguish between the showing required to overcome the threshold warrant requirement and that which should be required to overcome a presumption that the searching officer have the warrant in hand in order to fulfill the guarantee of the particularity requirement. In order to make constitutionally reasonable a search pursuant to a warrant not physically present, I would therefore require from the State the same showing of exigency as is required for a valid warrantless search.
The record in this case is barren of any evidence or circumstances that would require entry without the presence of the warrant. The apartment was under the watchful eye of many police officers and detectives. Exigent circumstances did not exist. The interests of the government in such situations cannot be frustrated by waiting for the warrant to arrive. In a society that seeks to neutralize whenever possible occasions for violence among its citizens and between the government and the citizenry, I would seek a procedure calculated to minimize the opportunity for confrontation rather than support a procedure that eventually might lead to aggressive conduct on the part of anyone. The officers involved in this case had a type of battering ram to be used in the event entry was refused. Whether it would have in fact been used on the facts of this case is beside the point. The testimony in this regard was equivocal. For the reasons set forth above and in accordance with the promise and guarantees of part I, article 19 of the New Hampshire Constitution, I would require the warrant to be present and available at the initiation of an entry preliminary to a search. It is arguable that RSA chapter 595-A contemplates the same requirement. In any event, the State has the burden *201of proof in such cases to show the legality of the entry, and in this case, it has failed to sustain its burden, which plainly accounts for the trial court’s ruling on the motion to suppress.
Our constitutional heritage is our legacy of ordered liberty. It is such cases as this that result in an incremental diminution of the protections given us by the framers. The interests of society in ferreting out and prosecuting criminal behavior should never rise to such a level that the force of constitutional protections be rendered lifeless by the death of a thousand cuts. This is such a case. I would affirm the trial court.
BROCK, C.J., joins in the dissent.